Parker, J.
Under the general rule of law that questions of negligence, diligence, contributory negligence, causation, and proximate cause are questions of fact solely for the determination of the jury, the petition as amended set forth a cause of action against the defendant. Whether the plaintiff’s driver in operating its bus at 40 miles per hour under the circumstances and conditions alleged was negligent, and if so, whether such negligence was the proximate cause of the plaintiff’s damage so as to bar a recovery, are questions of fact for the jury and should not have been decided by the court on demurrer, and the trial court erred in sustaining the general demurrer and in dismissing the petition. Bonner v. Standard Oil Co., 22 Ga. App. 532, 535 (96 S. E. 573); Georgia Ry. & Power Co. v. Ryan, 24 Ga. App. 288 (1) (100 S. E. 713); Morrow v. Southeastern Stages, 68 Ga. App. 142 (22 S. E. 2d, 336); Scott v. Torrance, 69 Ga. App. 309, 318 (2) (25 S. E. 2d, 120); Shepherd v. Amos, 75 Ga. App. 221, 226 (42 S. E. 2d, 775).

Judgment reversed.


Sutton, C. J., and Felton, J., concur.

Calhoun & Calhoun, for plaintiff in error.
Harold Sheats, contra.